DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim(s) 23 is objected to because of the following informalities:  Please change “the inner portion” in line 4 to “the inner portions”.  Appropriate correction is required. Please change “the outer portion” in line 5 to “the outer portions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 45-47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the ileocecal valve" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the duodenum" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the bowel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth (US 2012/0197062A1) in view of Cole (6,352,543).
Regarding claim 16, Requarth discloses a system capable of forming a side-to-side [0006] anastomosis in a gastrointestinal tract of a patient. The system includes a first magnetic member (15m) that is capable of being located adjacent a first luminal tissue region at a first location along the gastrointestinal tract. A second magnetic member (15m; Fig. 4) is capable of being located adjacent a second luminal tissue region at a first location along the gastrointestinal tract. The second luminal tissue region is adjacent the first luminal tissue region. However, Requarth does not expressly disclose that the first and second magnetic members are capable of attracting one another with a force of at least about 6N when engaged with one another with first and second luminal tissue regions interposed therebetween to effect necrosis in portions of the tissue regions but discloses that the magnets have sufficient magnetic strength to apply sufficient compressive force to form an anastomosis [0067]. Cole teaches a device including first and second components that are formed of material that is capable of producing a magnetic field (C6;L10-55). The magnetic components are capable of exerting an amount of force dependent on various factors including materials used, size of the magnets, number of magnets, an application, wherein different applications call for different force ranges (C6; L40-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Requarth with the capability of applying 6N of force, as taught by Cole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With this modification, the first and second members are capable of forming a small intestine side-to-side anastomosis between a first small intestine location and a second small intestine location (C13; L1-3) when the first and second members are placed in the first and second small intestine locations and engage with one another to form a small intestine-to-stomach anastomosis between a small intestine location and a stomach location. It is noted that the independent claim is a system claim and not a method claim, thus the prior art must only be capable of performing the claimed functional limitations.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth in view of Cole, as applied to claim 16 above, and further in view of Harrison et al. (US 2013/0253548A1, “Harrison”).
Regarding claim 17, the combination of Requarth and Cole does not disclose that the first and second magnetic members include first and second engagement surfaces, wherein the second engagement surface is inclined relative to the first engagement surface when magnetically aligned.
In the same field of endeavor, magnamosis, Harrison teaches a magnamosis that includes a first implant defining a convex mating surface and a second implant defining a concave mating surface, wherein the convex mating surfaces faces the concave mating surface to form a magnetic mating of the surfaces [0005-0006]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided first and second magnetic members of the combination of Requarth and Cole with first and second engagement surfaces, wherein the second engagement surface is inclined relative to the first engagement surface when magnetically aligned, as taught by Harrison, to provide means for non-uniform compressive force that increases radially inward toward the center of the surfaces [0018].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth in view of Cole, as applied to claim 16 above, and further in view of Beisel et al. (US 2016/0262761A1, “Beisel”) in view of McWeeney et al. (US 2011/0295285A1, “McWeeney”).
Regarding claim 20, the combination of Requarth and Cole discloses that the system is capable of being used in a side-to-side gastrointestinal anastomosis (C13;L1-3, C9; L15-18; Cole, [0011; Requarth]) which would include a side-to-side small intestine to small intestine anastomosis and the small intestine-to-stomach anastomosis. The combination of Requarth and Cole does not disclose that the first and second magnetic members are capable of forming an anastomosis in luminal tissue regions having a combined thickness within a range from about 4mm to about 8mm prior to compression and that the anastomosis is generated within a range from 3 days to 14 days.
In the same field of endeavor, magnetic anastomosis, Beisel teaches devices (10, 20) that are capable of being customized depending upon the surgical technique, wherein the design specifications include inner and outer diameters, thickness of target tissue, and the amount of force at a specific distance [0066]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Requarth and Cole with means to compress tissue having a combined thickness within a the claimed range of about 4mm to about 8mm, as taught by Beisel, to provide sufficient force to compress the tissue to form an anastomosis.
In the same field of endeavor, magnetic anastomosis, McWeeney teaches two magnets that are capable of causing tissue to necrose after a period of several days (3-15; [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Requarth and Cole with means to necrose within the claimed range of 3 to 14 days, as taught by McWeeney, to create a desired opening within tissue.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth (US 2012/0197062A1) in view of Harrison et al. (2009/0048618A1).
Regarding claim 16, Requarth discloses a system for forming a side-to-side [0006] anastomosis in a gastrointestinal tract of a patient. The system includes a first magnetic member (15m) that is capable of being located adjacent a first luminal tissue region at a first location along the gastrointestinal tract. A second magnetic member (15m; Fig. 4) is capable of being located adjacent a second luminal tissue region at a first location along the gastrointestinal tract. The second luminal tissue region is adjacent the first luminal tissue region. However, Requarth does not expressly disclose that the first and second magnetic members are capable of attracting one another with a force of at least about 6N when engaged with one another with first and second luminal tissue regions interposed therebetween to effect necrosis in portions of the tissue regions but discloses that the magnets have sufficient magnetic strength to apply sufficient compressive force to form an anastomosis [0067]. 
In the same field of endeavor, anastomosis, Harrison teaches a device including first and second magnetic components that apply enough force over time to cause necrosis of tissue therebetween [0184]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Requarth with the capability of applying 6N of force, as taught by Harrison et al., as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With this modification, the first and second members are capable of forming a small intestine side-to-side anastomosis between a first small intestine location and a second small intestine location [0186] when the first and second magnetic members are placed in the first and second small intestine locations and engage with one another to form a small intestine-to-stomach anastomosis between a small intestine location and a stomach location. It is noted that the independent claim is a system claim and not a method claim, thus the prior art must only be capable of performing the claimed functional limitations.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth in view of Harrison et al., as applied to claim 16 above, and further in view of Harrison et al. (US 2013/0253548A1, “Harrison”).
Regarding claim 17, the combination of Requarth and Harrison et al. does not disclose that the first and second magnetic members include first and second engagement surfaces, wherein the second engagement surface is inclined relative to the first engagement surface when magnetically aligned.
In the same field of endeavor, magnamosis, Harrison teaches a magnamosis that includes a first implant defining a convex mating surface and a second implant defining a concave mating surface, wherein the convex mating surfaces faces the concave mating surface to form a magnetic mating of the surfaces [0005-0006]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided first and second magnetic members of the combination of Requarth and Harrison et al. with first and second engagement surfaces, wherein the second engagement surface is inclined relative to the first engagement surface when magnetically aligned, as taught by Harrison, to provide means for non-uniform compressive force that increases radially inward toward the center of the surfaces [0018]. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth in view of Harrison et al., as applied to claim 16 above, and further in view of Beisel et al. (US 2016/0262761A1, “Beisel”) in view of McWeeney et al. (US 2011/0295285A1, “McWeeney”).
Regarding claim 20, the combination of Requarth and Harrison et al. discloses that the system is capable of being used in a side-to-side gastrointestinal anastomosis ([0028]; Cole, [0011; Requarth]) which would include a side-to-side small intestine to small intestine anastomosis and the small intestine-to-stomach anastomosis. The combination of Requarth and Cole does not disclose that the first and second magnetic members are capable of forming an anastomosis in luminal tissue regions having a combined thickness within a range from about 4mm to about 8mm prior to compression and that the anastomosis is generated within a range from 3 days to 14 days.
In the same field of endeavor, magnetic anastomosis, Beisel teaches devices (10, 20) that are capable of being customized depending upon the surgical technique, wherein the design specifications include inner and outer diameters, thickness of target tissue, and the amount of force at a specific distance [0066]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Requarth and Cole with means to compress tissue having a combined thickness within a the claimed range of about 4mm to about 8mm, as taught by Beisel, to provide sufficient force to compress the tissue to form an anastomosis.
In the same field of endeavor, magnetic anastomosis, McWeeney teaches two magnets that are capable of causing tissue to necrose after a period of several days (3-15; [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Requarth and Cole with means to necrose within the claimed range of 3 to 14 days, as taught by McWeeney, to create a desired opening within tissue.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2009/0048618A1) in view of Cole (6,352,543).
Regarding claim 16, Harrison et al. discloses a system for forming a side-to-side [0188, 0208; Fig. 41] anastomosis in a gastrointestinal tract of a patient. The system includes a first magnetic member (900) that is capable of being located adjacent a first luminal tissue region at a first location along the gastrointestinal tract. A second magnetic member (902; Fig. 41) is capable of being located adjacent a second luminal tissue region at a first location along the gastrointestinal tract. The second luminal tissue region is adjacent the first luminal tissue region. However, Requarth does not expressly disclose that the first and second magnetic members are capable of attracting one another with a force of at least about 6N when engaged with one another with first and second luminal tissue regions interposed therebetween to effect necrosis in portions of the tissue regions but discloses that the magnets have sufficient magnetic strength to apply sufficient compressive force to form an anastomosis [0067]. Cole teaches a device including first and second components that are formed of material that is capable of producing a magnetic field (C6;L10-55). The magnetic components are capable of exerting an amount of force dependent on various factors including materials used, size of the magnets, number of magnets, an application, wherein different applications call for different force ranges (C6; L40-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Harrison et al. with the capability of applying 6N of force, as taught by Cole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With this modification, the first and second members are capable of forming a small intestine side-to-side anastomosis between a first small intestine location and a second small intestine location (C13; L1-3) when the first and second members are placed in the first and second small intestine locations and engage with one another to form a small intestine-to-stomach anastomosis between a small intestine location and a stomach location. It is noted that the independent claim is a system claim and not a method claim, thus the prior art must only be capable of performing the claimed functional limitations.
Regarding claim 17, the combination of Harrison et al. and Cole does not disclose that the first and second magnetic members include first and second engagement surfaces, wherein the second engagement surface is inclined relative to the first engagement surface when magnetically aligned (Fig. 42).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. in view of Cole, as applied to claim 16 above, and further in view of Beisel et al. (US 2016/0262761A1, “Beisel”) in view of McWeeney et al. (US 2011/0295285A1, “McWeeney”).
Regarding claim 20, the combination of Harrison et al. and Cole discloses that the system is capable of being used in a side-to-side gastrointestinal anastomosis (C13;L1-3, C9; L15-18; Cole, [0188, 0208; Harrison et al.]) which would include a side-to-side small intestine to small intestine anastomosis and the small intestine-to-stomach anastomosis. The combination of Harrison et al. and Cole does not disclose that the first and second magnetic members are capable of forming an anastomosis in luminal tissue regions having a combined thickness within a range from about 4mm to about 8mm prior to compression and that the anastomosis is generated within a range from 3 days to 14 days.
In the same field of endeavor, magnetic anastomosis, Beisel teaches devices (10, 20) that are capable of being customized depending upon the surgical technique, wherein the design specifications include inner and outer diameters, thickness of target tissue, and the amount of force at a specific distance [0066]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Harrison et al. and Cole with means to compress tissue having a combined thickness within a the claimed range of about 4mm to about 8mm, as taught by Beisel, to provide sufficient force to compress the tissue to form an anastomosis.
In the same field of endeavor, magnetic anastomosis, McWeeney teaches two magnets that are capable of causing tissue to necrose after a period of several days (3-15; [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Harrison et al. and Cole with means to necrose within the claimed range of 3 to 14 days, as taught by McWeeney, to create a desired opening within tissue.
Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2009/0048618A1).
Regarding claims 21 and 22, Harrison et al. discloses a system capable of forming a side-to-side anastomosis in a gastrointestinal tract of a patient. The system includes a first and second magnetic members (900, 902; Fig. 41) capable of being located adjacent first and second luminal tissue regions at first and second locations along a gastrointestinal tract [0188, 0208].The first and second magnetic members are capable of attracting one another and compressing the first and second luminal tissue regions with a radial pressure gradient in portions of the first and second luminal tissue regions, so as to effect necrosis in portions of the first and second luminal tissue regions while forming the anastomosis between the first and second luminal tissue regions [0210-0215]. The pressure gradient has a radially inwardly increasing pressure profile, wherein the pressure exerted on inner portions (center) of the first and second luminal tissue regions is greater than pressure exerted on outer portions of the first and second luminal tissue regions [0213]. However, Harrison et al. does not expressly disclose that the pressure is greater by at least a factor of 2 or by at least a factor of 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Harrison et al. with means to exert pressure by at least a factor of 2 or 5, by making the pressure exertion a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 23, Harrison et al. discloses that the pressure of the inner portions is greater than the pressure applied to the outer portions [0213] and discloses that the tissue falls outer over a period of time [0215] but does not expressly disclose that the first and second magnetic members are capable of compressing the first and second luminal tissue regions within an hour, wherein the pressure exerted on inner portions is within a range from about 25kPa to about 53kPa and the pressure exerted on the outer portions is within a range from about 2kPa to about 12kPa. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Harrison et al. with means to exert pressure within an hour on inner portions that is within a range from about 25kPa to about 53kPa and pressure exerted on the outer portions is within a range from about 2kPa to about 12kPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 24, Harrison et al. discloses that the pressure exerted on the outer portions when the first and second magnetic members have been attracted to each other with the first and second luminal regions compressed therebetween is capable of increasing over time to above a threshold pressure in response to necrosis of portions of the first and second luminal tissue compressed between the inner portions [0320, 0213]. 
Regarding claim 25, Harrison et al. discloses that the pressure capable of being initially exerted on the inner portions after the first and second magnetic members are attracted to each other with the first and second luminal tissue regions therebetween is above a threshold pressure to effect necrosis of portions of the first and second luminal tissue compressed between the inner portions [0320, 0213, 0214].
Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2009/0048618A1) in view of Harrison et al. (US 2013/0253548A1, “Harrison”).
Regarding claims 26 and 27, Harrison et al. does not disclose that the pressure gradient is capable of extending across a radial length of no more than about 8mm or more than about 2mm. 
In the same field of endeavor, magnetic anastomosis, Harrison teaches that the shape and size of the magnets can vary [0026-0028, 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Harrison et al. with the pressure gradient extending across a radial length of more than about 2mm but no more than about 8mm by altering the size or shape of the magnets, as taught by Harrison, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 28-37, 39 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittard et al. (US 2015/0057687A1, “Gittard”) in view of Cole.
Regarding claim 28 and 29, Gittard disclose an instrument capable of guiding a first magnetic member to form an anastomosis. The instrument includes an elongate member (52;[0038-0040]) that has distal and proximal portions. A magnetic material [0040] is located on the distal portion (60; Fig. 15) of the elongate member.The magnetic material is capable of magnetically engaging with the first magnetic member (24) and guiding the first magnetic member towards a target location for forming an anastomosis. 
However, Gittard does not expressly disclose that the magnetic material engages with the first magnetic member with a force of no more than about 6N or is capable of applying no more than about 100kPa of pressure to the luminal wall. In the same field of endeavor, anastomosis, Cole teaches a device including first and second components that are formed of material that is capable of producing a magnetic field (C6;L10-55). The magnetic components are capable of exerting an amount of force dependent on various factors including materials used, size of the magnets, number of magnets, an application, wherein different applications call for different force ranges (C6; L40-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Gittard with the capability of applying 6N or no more than 100 kPa of force, as taught by Cole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 30, the combination of Gittard and Cole discloses that the first magnetic member includes rounded edges [0041, 0046; Gittard] that are capable of decreasing pressure to a luminal wall when the first magnetic member moves along the luminal wall with engagement by the distal portion.
Regarding claims 31 and 32, the combination of Gittard and Cole discloses that the elongate member includes a flexible o shaft having a certain degree of stiffness [0038; Gittard]. The cross-sectional diameter of the elongate member is substantially fixed along a majority of the length of the elongate member (Fig. 17; Gittard).
Regarding claim 33, the combination of Gittard and Cole discloses that the elongate member is flexible [0038; Gittard] and includes a length that is greater than the length of the outer tube (28) and based on desired manipulation of the delivery catheter [0042]. The outer tube is disclosed to have a length ranging from several inches to several feet long [0036]. The term several is defined as more than two but few than many. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the elongate member of the combination of Gittard and Cole with the a length of at least 1 meter, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device: Gardner v. TEC Syst. Inc., 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.E. 830, 225 SPQ 232 (1984). In the instant case, the device of the combination of Gittard and Cole would not operate differently with the claimed length and since Gittard discloses that the elongate member is longer than several feet long, the elongate member would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter ”may” be within the claimed ranges [0199;specification].
Regarding claim 34, the combination of Gittard and Cole discloses that the first magnetic member (24; Gittard) is capable of engaging the magnetic material of the instrument [0040]. A second magnetic member (68; Fig. 17; Gittard) is capable of being attracted to the first magnetic member.
Regarding claims 35-36, Gittard discloses a second instrument capable of guiding the second magnetic member towards the target location near the first magnetic member (Figs. 16, 17; Gittard). The second instrument includes an elongate member (96;[0044-0045]) that has distal and proximal portions. A magnetic material [0044] is located on the distal portion (98; Fig. 17; Gittard) of the elongate member. The magnetic material is capable of magnetically engaging with the first magnetic member (24) and guiding the first magnetic member towards a target location for forming an anastomosis. 
However, Gittard does not expressly disclose that the magnetic material engages with the first magnetic member with a force of no more than about 6N or is capable of applying no more than about 100kPa of pressure to the luminal wall. In the same field of endeavor, anastomosis, Cole teaches a device including first and second components that are formed of material that is capable of producing a magnetic field (C6;L10-55). The magnetic components are capable of exerting an amount of force dependent on various factors including materials used, size of the magnets, number of magnets, an application, wherein different applications call for different force ranges (C6; L40-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Gittard with the capability of applying 6N or no more than 100 kPa of force, as taught by Cole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 37, the combination of Gittard and Cole discloses a method of placing a first magnetic member using the instrument of claim 28. The first magnetic member (24; Gittard) is engaged with the magnetic material of the distal portion (60). The first magnetic member is guided to the target location with the distal portion ([0041-0042; Fig. 14, 15).
Regarding claim 39, the combination of Gittard and Cole discloses placing a second magnetic member (68; Gittard) at a second target location with a second instrument (96) that includes a second distal portion (98) including a second magnetic material (Figs. 16, 17; Gittard).
Regarding claim 42, the combination of Gittard and Cole discloses that the first magnetic member (24; Gittard) is engaged with the magnetic material of the distal portion (60). The first magnetic member is guided to the target location with the distal portion ([0041-0042; Fig. 14, 15). The second magnetic member (68) is engaged with the magnetic material of the distal portion (98) of the second instrument (96). The second magnetic member is guided to the target location with the distal portion (Fig. 16-17). The first and second magnetic members are disengaged from the distal portions of the first and second instruments via removing an attractive force therebetween [0042, Fig. 17]. The first and second magnetic members are coupled via the attractive force (Fig. 17; Gittard).
Regarding claims 43 and 44, the combination of Gittard and Cole discloses that the first and second magnetic members couple and compress at least a tissue wall separating the members that is tissue wall of a gastrointestinal tract (C13;L1-10).
Claim(s) 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittard et al. (US 2015/0057687A1, “Gittard”) in view of Cole, as applied to claim 37 above, and further in view of Lukin et al. (US 2016/0022266A1, “Lukin”).
Regarding claim 38 and 40, the combination of Gittard and Cole does not disclose that the first magnetic member is disengaged from the distal portion when the second magnetic member has been placed at a second target location adjacent to the first target location and separating the first and second instruments from the first and second magnetic members.
In the same field of endeavor, anastomosis, Lukin teaches a method of disengaging the first magnetic member (240; Fig. 21) from an elongate member (1070) when the second magnetic member has been placed at a second target location adjacent to the first target location and separating the first and second instruments from the first and second magnetic members (Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Gittard and Cole with the step of disengaging the first and second magnetic members from the distal portions after placing them adjacent to one another, as taught by Lukin, to provide means for maneuvering and altering location if desired. 
Allowable Subject Matter
Claim(s) 18-19 and 41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 45-46 are allowed. The prior art does not disclose or suggest a method of selecting a pair of magnetic members from among a plurality of pairs sized to form different sizes, guiding a first magnetic member within about six feet of a duodenum and guiding a second magnetic member within six feet of a ileocecal valve. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with other claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carson et al. (US 20050080439A1), Swain et al. (US 20090227828A1), Aguirre (US 2011/0160752A1), Hernandez et al. (US 2015/0164508A1), Gagner et al. (US 2011/0144560A1) disclose a magnetic anastomosis device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771